Citation Nr: 0734145	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for Ménière's disease, previously diagnosed as bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  

The case was previously before the Board in February 2004, 
and January 2006 when it was remanded for additional 
development.  The Board now proceeds with its review of the 
appeal


FINDING OF FACT

The veteran's service-connected Ménière's disease is 
manifested by hearing loss with Level I in the right ear and 
Level IX in the left ear; tinnitus in the right ear; and 
daily unsteadiness; vertigo and cerebellar gait are not 
shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for Ménière's disease, previously diagnosed as bilateral 
hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 4.87, 
Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (CAVC) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, the veteran was provided the required 
notification in letters August 2001, March 2004, and January 
2006.  Moreover, the appeal for an increased disability 
rating left ear hearing loss has resulted in service 
connection for bilateral hearing loss with Ménière's disease 
ultimately being granted.  

Once service connection is granted, the notice requirements 
of 38 U.S.C.A. § 5103(a) are satisfied; no further notice is 
needed should the veteran appeal some aspect of the initial 
grant of service connection.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Sutton v. Nicholson, 20 Vet. App. 419 (2006) 
(compliance with 38 U.S.C.A. § 5103(a) notice was not 
required in an appeal for an increased rating from a pre-VCAA 
grant of service connection); and VAOPGCPREC 8-2003 (notices 
of disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

Even if there was any notice deficiency, the Board finds that 
the presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claim for a disability rating in excess of 30 
percent for his service-connected Ménière's disease.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

This appeal originally stems from a February 2002 rating 
decision which denied an increased rating for the veteran's 
service-connected left ear hearing loss.  That rating 
decision also denied service connection for right ear hearing 
loss, tinnitus, and otitis externa.  Ultimately, service 
connection for bilateral hearing loss was granted, along with 
service connection for Ménière's disease.  Accordingly, the 
veteran's disability is presently rated at 30 percent for 
Ménière's disease (DC 6205) with an effective date of May 
2001, which is the date of his claim for left ear hearing 
loss.  

Under DC 6205, Ménière's syndrome (endolymphatic hydrops), a 
30 percent rating is assigned for hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent rating is assigned when there is hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  A 100 percent rating is warranted when there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  

Ménière's syndrome may be rated either under these criteria 
or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation. An 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under DC 6205.  38 C.F.R. 
§ 4.87, DC 6205.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, DC 6100 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran underwent a VA examination in March 2006.  
Medical examination revealed a history of vertigo which was 
surgically treated with a left labyrinthectomy in January 
2003.  The veteran denied any current symptoms of vertigo, 
but indicated that he had daily difficulties with 
unsteadiness.  Audiological evaluation was conducted and 
revealed pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
40
55
75
LEFT

105+
105+
105+
105+

The average pure tone decibel loss at the above frequencies 
was 49 for the right ear and 105+ for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
correct in the right ear and 0 percent correct in the left 
ear.  

These audiometric results translate into Level I for the 
right ear and Level XI for the left ear, 38 C.F.R. § 4.85 
Table VI (2007), warranting a 10 percent disability rating.  
38 C.F.R. § 4.85 Table VII, DC 6100 (2007).  These 
examination results are basically identical to prior 
audiology test results obtained in September 2001 and August 
2005.  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the pure tone threshold 
is greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the pure tone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  

That numeral will then be elevated to the next highest 
numeral for consideration.  Each ear is evaluated separately.  
38 C.F.R. § 4.86.  The pure tone thresholds reveal that the 
veteran does not have an exceptional pattern of hearing 
impairment in his right ear, while his left ear is at the 
maximum level of XI.  Therefore, the provisions of § 4.86 are 
not for application.  

After a careful review of the claims file, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent for 
the veteran's service-connected Ménière's disease.  The 
veteran's disability is manifested by hearing loss, right 
ear, tinnitus, and complaints of unsteadiness; however, there 
is no evidence that the veteran has attacks of vertigo and 
cerebellar gait one to four times a month which would warrant 
a disability rating in excess of the presently-assigned 30 
percent rating.  

The Board has also considered rating Ménière's disease by 
providing separate disability ratings for hearing loss, 
tinnitus, and vertigo as a peripheral vestibular disorder.  
The appropriate disability ratings for each of these 
disabilities would be 10 percent.  38 C.F.R. §§ 3.321(b)(1), 
4.85, 4.86, 4.87, DCs 6100, 6204, 6205, 6260 (2007).  
However, when the three 10 percent disability ratings are 
combined, they total a 30 percent disability rating, but no 
more.  38 C.F.R. § 4.25, Table I (2007).  Accordingly, the 30 
percent disability rating assigned for Ménière's disease is 
the proper rating for the veteran's disability under DC 6205.

The Board has also considered the provisions of DC 6204 for 
peripheral vestibular disorders.  Under DC 6204, a 30 percent 
rating is assigned for dizziness and occasional staggering.  
This is the highest rating available under this code.  As the 
veteran is already rated at 30 percent, a higher rating under 
DC 6204 is not available, regardless of the level of 
disability.

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 30 percent for his 
service-connected Ménière's disease, the benefit-of-the-doubt 
rule is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)


ORDER

A disability rating in excess of 30 percent for Ménière's 
disease, previously diagnosed as bilateral hearing loss, is 
denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


